Citation Nr: 9933211	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-38 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized as back pain.

2.  Entitlement to service connection for a disorder 
characterized by shortness of breath and asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1994 to April 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 1995 and September 1995 rating decisions 
by the Oakland, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for asthma, claimed as shortness of breath, and 
for a low back disability.  The veteran testified under oath 
before the undersigned member of the Board of Veterans' 
Appeals at the RO in July 1999.  At the time of that hearing, 
the issue of entitlement to service connection for a 
personality disorder was withdrawn from appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disability is plausible.

2.  The veteran's claim for service connection for a 
disability characterized by shortness of breath and asthma is 
plausible.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a back disorder 
manifested by back pain is well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim of service connection for a disability 
characterized by shortness of breath and asthma is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has back pain 
which originated during service.  The veteran also contends 
that he has a disability characterized by shortness of breath 
and asthma which originated as a result of service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  If a condition noted during 
service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) (1999) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The threshold question which the Board must address in this 
case is whether the appellant has presented well-grounded 
claims.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claims are well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his back pain and 
his disability characterized by shortness of breath and 
asthma had their onset during service, these assertions do 
not make the claims well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disabilities.  See Savage 
v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. 
App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b) (1999), 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing postservice continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

As such, the Board will review the record to assess whether 
all three of the criteria of Caluza are met and whether the 
veteran's assertions are supported by the evidence of record 
for both issues.


A Disorder Characterized As Back Pain

The service medical records indicate that the veteran entered 
active duty in February 1994 with no complaints, findings or 
diagnosis of back pain.  During a March 1995 psychological 
evaluation, the examiner noted, under Axis III, that the 
veteran complained of intermittent back pain.  There is no 
indication, however, that the veteran ever sought treatment 
for back pain during service, and the service medical records 
are silent as to further findings or examination of the back.  
At the time of the veteran's discharge from service in March 
1995, he was afforded a medical separation examination during 
which he reported that he had intermittent back pain.  The 
examiner described the back as occurring "infrequently" and 
stated that he did not note any back abnormalities at that 
time.  

On VA psychiatric examination, conducted in July 1995, the 
veteran reported a history of intermittent low back pain; he 
denied having injured the back in service.  

After the veteran's discharge from service, he was afforded a 
VA examination in July 1995.  At that time, the veteran 
reported a history of low back pain since June 1994.  The 
veteran stated that he injured his back while lifting heavy 
pails of water and going up and down the stairs, and once he 
tripped on a ladder from six feet high and fell on his back.  
The veteran confirmed that he did not seek any medical advice 
following the injury.  The veteran stated, however, that he 
has recurrent episodes of low back pain without any 
aggravating activities.  Specifically, the veteran stated 
that many times his back tightens up, even while he is 
sitting doing nothing; or walking more than two to three 
hours; or prolonged standing; driving; bending over; or 
lifting or moving heavy objects.  The veteran stated that he 
avoided lifting anything heavy, more than 30 to 40 pounds.  
The veteran reported no radiation of pain to lower 
extremities, no history of tingling, numbness, nor weakness 
in the lower extremities.  Massage and stretching usually 
relieved that pain.  The veteran used aspirin or Advil for 
the pain.

Examination of the spine revealed normal spine curvature, no 
tenderness over spine, no paraspinal muscle spasms.  
Movements of the lumbosacral spine showed flexion to 80 
degrees, extension to 35 degrees, bilateral lateral flexion 
and rotations were to 45 degrees, and bilateral straight leg 
raising test was negative.  The veteran had normal sensation 
over bilateral lower extremities with 2+ bilateral knee and 
2+ bilateral ankle jerks.  The veteran was able to walk on 
his heels and toes without any difficulty.  Neurological 
examination was grossly intact.  The veteran was diagnosed 
with recurrent episodes of low back pain secondary to 
lumbosacral strain.

The veteran was thereafter treated by VA for back pain in 
August 1995.  At that time, the veteran complained of 
recurring mid back pain.  However, when examined, he had no 
pain.  The veteran reported that he noticed mid back pain 
while working on a computer assembly line.  Examination 
revealed that the veteran's back was non-tender, and that 
various torso, back, and hand moves failed to elicit pain.  
The assessment was myofascial pain; the examiner recommended 
that the height of the veteran's desk be adjusted.

In rating decisions dated August 1995 and September 1995, the 
RO denied entitlement to service connection for low back 
pain.  The RO reasoned that the service medical records did 
not show any back injury or treatment for back pain during 
service even though the veteran reported back pain at his 
separation examination.  Although the VA examiner found mild 
limitation of flexion, the RO determined that service 
connection was not established because there was no evidence 
of chronic back disability due to disease or injury in 
service.

The veteran thereafter appealed that decision and submitted 
additional medical records to the RO in support of his claim 
for service connection for back pain.  Specifically, the 
veteran was treated for complaints of mid and upper back pain 
in September 1995.  The veteran stated that his symptoms had 
been evident for approximately one year, most pronounced in 
the last few months while working at the Packard Bell 
Computer Assembly Plant.  The veteran indicated that he did a 
tremendous amount of prolonged standing, and his posture had 
exacerbated his mid-back and upper back pain.  The veteran 
stated that his symptoms were progressively worse, but 
intermittent.  The veteran also stated that he experienced 
pain while sleeping in bed.  The veteran reported that he 
injured his back while in the military  and had had symptoms 
of pain in the upper and mid back region since that time.

Examination of the veteran indicated that he appeared to be 
in no acute distress.  The veteran's posture did demonstrate 
a mild thoracic kyphosis with mild to moderate cervical 
lordosis, essentially a flat lumbar curve.  The veteran also 
demonstrated slightly forwarded and rounded shoulders.  The 
veteran pointed to an area diffusely about the upper and 
midback from approximately T7 to T12 level.  Palpation was 
unremarkable for any muscle spasms, but the veteran did 
demonstrate some hypertonicity of the right paraspinal 
structures as opposed to the left.  The veteran did not 
demonstrate any hyperirritable trigger points on palpation.

The examiner's impression was that the veteran possibly had 
myofascial components of the upper back region, possibly 
secondary to his posture.  The examiner reiterated that the 
veteran's posture was somewhat forward flexed and rounded.  
The examiner opined that the veteran's posture may have a 
major impact on the midback and upper back musculature, 
primarily the trapezius, rhomboid, and levator groups.  
According to the examiner, the veteran possibly put an 
excessive strain on his posture.  Therefore, the muscles did 
not have the endurance to withstand the prolonged postural 
stressed that the patient placed on the upper back.  The 
examiner counseled the veteran on hyperextension exercises 
with handouts and parameters.

According to the additional medical evidence of record, the 
veteran canceled a scheduled physical therapy appointed in 
October 1995.  The veteran stated that he had been diligent 
with his home exercise program and that his symptoms are 
being managed.  The veteran indicated that he would call when 
he needed a follow-up appointment.

The veteran also submitted a December 1996 medical report 
from James A. Dahlin, DC, QME, in support for his claim for 
service connection for back pain.  Dr. Dahlin, who identified 
himself as a "Qualified Medical Examiner and Independent 
Disability Evaluator," prepared a complete report of the 
veteran's back pain.  First, Dr. Dahlin recorded the 
veteran's history of his present injury.  Specifically, the 
veteran indicated that he injured his back on October 15, 
1994 while performing repetitive heavy lifting.  The veteran 
reported that he felt a sudden sharp middle to lower back 
pain while in the process of moving rations weighing 40 to 60 
pounds each, along with other military equipment.  The 
veteran reported that he went to the Corpsman on duty and 
complained of his middle lower back pain.  The Corpsman 
advised him to lie down and rest.  The veteran did not 
receive any other treatment for his injury.  The veteran 
reported that he was discharged from service in March 1995.  
The veteran reported that while working for Packard Bell in 
1995 he had sudden back pain while lifting a desktop 
computer.  The veteran stated that he missed two days of work 
and his pain then returned to its "usual daily level."

At the time of Dr. Dahlin's examination, the veteran 
complained of middle to lower back pain which comes and goes 
and is presently 20 percent daily.  The veteran's pain was 
described as moderate and each episode lasted about 30 
minutes.  Examination findings included lumbar ranges of 
motion reduced with pain and tenderness into the T8-10 region 
bilaterally.  Range of motion was as follows: Flexion : 
70/90, Extension: 10/30, right and left lateral flexion 5/20.  
Other findings included pain and tenderness to palpation of 
the paraspinal muscles.  Inflammation was noted at T8-10.  
Percussion was positive at T8-10.

Dr. Dahlin noted that he reviewed the veteran's service 
medical records prior to the examination.  Dr. Dahlin stated 
that in his opinion, after reviewing the records and taking a 
detailed history with the veteran, the repetitive trauma 
injury while in the military was the sole cause of the 
veteran's disability.  Dr. Dahlin indicated that he came to 
that conclusion based on the fact that there is no evidence 
of prior injuries, and there is only one incident in 1995 in 
which the veteran lifted a desktop computer.  The veteran had 
sudden lower back pain which took two days of rest to 
resolve.  Dr. Dahlin noted that the only other record of back 
pain in March 1995 indicated that the veteran had infrequent 
yet intermittent back pain and painful joints, however there 
was no note regarding the etiology of those symptoms.  Dr. 
Dahlin concluded, "It is therefore my opinion that had it 
not been for the initial incident of October 15, 1994, [the 
veteran] would not have had the injury while lifting the 
computer."

Finally, the veteran testified under oath before a Member of 
the Board of Veterans' Appeals in July 1999.  The veteran 
testified that he injured his back while doing a lot of heavy 
lifting during service.  The veteran indicated that he did 
not seek treatment for his back pain during service.  The 
veteran stated that he is currently being treated for his 
back pain at the "Santa Rose" VA Clinic in California.

In sum, the service medical records showed that the veteran 
complained of back pain at the time of his separation 
examination and on at least one other occasion.  His post-
service medical records indicate that he complained of back 
pain during a medical examination in July 1995 and the 
examiner found some limitation of motion of the back on 
flexion.  The evidence of record also shows that the veteran 
was treated for complaints of back pain in August 1995 and 
September 1995.  In a December 1996 report, Dr. James A. 
Dahlin, a private chiropractor, opined that the veteran's 
back pain was solely due to an injury in service.  In other 
words, there is competent evidence of a current back 
disability, there is evidence of incurrence or aggravation of 
this disability in service, and there is competent medical 
evidence of a nexus between service and the current back 
disability.  Thus the Board finds that the claim for service 
connection for a disorder characterized as back pain is well-
grounded.  


Disability Characterized by Shortness of Breath and Asthma

The veteran contends that he was exposed to an excess amount 
of dust, soot and other particles which caused him to develop 
a disability characterized by shortness of breath, wheezing 
and asthma.  Specifically, the veteran reported that when he 
was billeted on Acushnet, he removed some insulation in an 
engine room.  The insulation had an appearance similar to 
white chalk.  According to the veteran, the material crumbled 
easily in small pieces and fine dust.  The veteran cleaned 
the insulation and dust by hand.  The veteran provided 
correspondence from [redacted], HS1, USCG dated January 1995 
who corroborated the veteran's exposure to high amounts of 
dust and other particles.  Specifically, Mr. [redacted] indicated 
that the veteran had been exposed to a high amount of dust 
and other particulate matter aboard CGC Acushnet during his 
time assigned to the unit.  Mr. [redacted] indicated that some of 
the crew members have experienced health problems which may 
be attributed to the inhalation of the large amount of dust, 
soot and other particles that have accumulated over the years 
in the ship's ventilation system.  

The service medical records, including the veteran's 
separation examination report, are negative for any treatment 
of a disability characterized as shortness of breath and 
asthma in service.  On the veteran's March 1995 Report of 
Medical History, the veteran checked the box marked "yes" 
for shortness of breath, and checked the box marked "no" 
for asthma.  The only written comment with regard to the 
veteran's alleged shortness of breath was "starting running 
program."

The veteran was discharged from service in April 1995.  In 
May 1995, within one month of the veteran's discharge from 
service, he sought treatment for shortness of breath and 
wheezing.  The veteran was admitted to an Air Force Medical 
Center with a preliminary diagnosis of bronchial asthma.  The 
veteran reported that he had no prior history of asthma, nor 
did anyone in his family.  The veteran stated that his 
shortness of breath began after working at a job site as a 
cement contractor for new construction.  (The veteran has 
since disputed this job history.)  The veteran also 
complained of a cough with green and yellow sputum.  The 
veteran was treated with oxygen and medications.

The veteran was afforded a VA examination in July 1995.  At 
that time, the veteran reported that he was possibly exposed 
to asbestos sometime in October or November 1994 while 
stationed at Acushnet, Eureka, California during service.  
The veteran stated that while he was cleaning the engine room 
and ripping off the insulation material all the insulation 
crumbled up and there was a big cloud of dust which he 
inhaled for several hours.  The veteran reported that he 
spent two days cleaning up the dust after it settled.  The 
veteran reported that the did not wear any protective mask 
during that time.  The veteran indicated that he was 
thereafter hospitalized for breathing difficulties, coughing 
and wheezing following upper respiratory tract infection in 
May 1995 at the David Grant Medical Center at Travis Air 
Force Base.  

Physical examination indicated that the veteran was in no 
acute distress.  The veteran's respiratory rate was 16.  
Auscultation of the chest was clear, with no rales or 
rhonchi.  Normal chest wall expansion was noted.  The veteran 
was diagnosed with bronchial asthma with possible exposure to 
asbestos based on veteran's history.

In an August 1995 rating decision, the RO denied entitlement 
to service connection for a disability characterized by 
shortness of breath and asthma.  The RO reasoned that there 
was no evidence of any asthma or other respiratory problems 
in service, despite the notation in his service medical 
records that the veteran had been exposed to a high amount of 
dust and other particulate matter aboard CGC Acushnet.  The 
RO noted that the veteran was admitted to the hospital with 
complaints of wheezing and coughing up sputum.  Although the 
veteran was diagnosed with asthma, the RO held that service 
connection was not established because the veteran's asthma 
was not shown in service, nor shown to be due to service.

The veteran appealed that decision.  In support of his claim, 
the veteran submitted recent VA treatment records showing 
that he had been treated for subsequent asthmatic 
exacerbations and/or shortness of breath in May, June and 
August 1996.  On a November 1996 VA medical progress note, it 
was noted that the veteran still has asthma attacks.  In 
December 1996, the veteran completed full pulmonary function 
testing without complications.  

In sum, the veteran indicated on his separation examination 
that he suffered from shortness of breath.  The veteran was 
thereafter hospitalized for shortness of breath, wheezing and 
coughing within one month of discharge from service.  Since 
that time, the veteran has been treated for asthma and 
shortness of breath several times.

As noted above, under the applicable criteria, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the U. S. Armed Forces.  
Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).

In this case, there is competent evidence of a current 
disability characterized by shortness of breath and asthma, 
there is evidence of incurrence or aggravation of this 
disability in service, and there is competent medical 
evidence of continuity of symptomatology from the veteran's 
discharge to the present.  As such, there is competent 
medical evidence of a nexus between the service and the 
current disability characterized by shortness of breath and 
asthma.  The claim for service connection is thus well-
grounded.  




ORDER

The appeal as to the issue of entitlement to service 
connection for back pain is well-grounded and, to that extent 
only, the appeal is granted.

The appeal as to the issue of entitlement to service 
connection for a disability characterized by shortness of 
breath and asthma is well-grounded and, to that extent only, 
the appeal is granted.


REMAND

In this case, the veteran contends that he has a disorder 
involving back pain that was incurred as a result of a back 
injury in service and that his respiratory disability was 
likewise the result of service experiences.  His claims are 
well-grounded, thereby triggering the duty to assist in the 
development of evidence.  The veteran has presented a 
plausible claim.  

However, the Board notes that the veteran has provided 
inconsistent reports of his alleged injury in service.  
Specifically, during the veteran's July 1995 VA examination, 
he reported a history of low back pain since June 1994.  
Contrary to that explanation, the veteran reported to Dr. 
Dahlin that he injured his back on October 15, 1994.  

In addition, Dr. James A. Dahlin provided a nexus opinion 
indicating that the veteran's back disability was solely 
related to his back injury in service.  It is unclear, 
however, what evidence the opinion was based on other than 
the veteran's own history.  Dr. Dahlin indicated that he 
reviewed all records which were available to him at that 
time.  Those records did not include any service medical 
records showing treatment for a back injury in service as the 
veteran indicated that he in fact never sought treatment for 
his alleged back injury in service.  Since there is no 
independent medical opinion definitively providing the date 
of onset and/or etiology of the veteran's back pain, it is 
unclear how or why Dr. Dahlin concluded that the veteran's 
current back disability is solely attributable to a back 
injury in service..  Rather, the veteran's own rendition of 
his history was merely recorded without any supplementary 
independent medical opinion regarding the accuracy of that 
history.  

Moreover, although Dr. Dahlin indicated that he reviewed the 
veteran's records available to him at that time, it is 
unclear whether Dr. Dahlin was afforded the opportunity to 
review the veteran's complete file for review prior to 
preparing his report.  According to the Court, the veteran is 
entitled to a thorough examination which takes into account 
all relevant background information, including prior medical 
evidence.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  As 
such, the veteran should be reexamined to determine whether 
it is as likely as not that the veteran's current back 
disability was incurred as a result of a back injury in 
service.


Although the evidence indicates that the veteran's shortness 
of breath and asthma plausibly resulted from exposure to 
dust, soot and other irritants in service, a medical opinion 
as to the etiology of such symptomatology is lacking.  As 
such, the veteran should be afforded a VA medical 
examination.  The examiner should review the claims folder 
prior to the examination.  The examiner should opine as to 
whether it is as likely as not that the veteran's disability 
characterized by shortness of breath and asthma had its onset 
as a result of exposure to excess exposure to dust and soot 
in service.

Inasmuch as the veteran's claims have been found to be well-
grounded, the duty to assist attaches.  38 U.S.C.A. § 5107 
(West 1991).  The law requires full compliance with all 
orders in this remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.  Accordingly, this matter is 
Remanded for the following action:

1.  The RO should request and associate 
with the claims file all available recent 
VA medical records concerning the 
veteran's treatment for a back 
disability, as well as for a disability 
characterized by shortness of breath, 
wheezing and asthma, not already 
associated with the claims file.  In the 
event the veteran was treated for a back 
disability and/or for a disability 
characterized by shortness of breath, 
wheezing and asthma at a private medical 
facility, these records should also be 
requested and associated with the claims 
file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of any 
back disability and/or any disability 
characterized by shortness of breath, 
wheezing and/or asthma.  All indicated x-
rays and laboratory tests should be 
completed.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does or does not have 
a back disability and/or a disability 
characterized by shortness of breath, 
wheezing and or asthma.  The examiner 
should also opine as to whether it is as 
likely as not that the veteran's current 
disabilities originated during service.  
The claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  

3.  The RO should reconsider the 
veteran's claims for entitlement to 
service connection for a back disability 
and for a disability characterized by 
shortness of breath, wheezing and asthma 
on the merits.  When considering the 
claims on the merits, the RO should weigh 
the probative value of all of the 
evidence of record.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

